        Case 1:19-cv-01257-ALC-SN Document 113 Filed 12/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      12/23/2020


RODOLFO MONTER HERNANDEZ, et al.,

                                            Plaintiffs,                19-CV-01257 (ALC)(SN)

                          -against-                                    INITIAL PRETRIAL
                                                                      CONFERENCE ORDER
99 THAI PLAYGROUND LLC, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On July 18, 2019, the Honorable Andrew L. Carter, Jr referred this case to my docket for

general pretrial supervision. On August 28, 2019, before defendant Matt Bruck had appeared in

this action, an Initial Pretrial Conference was held. Defendant Matt Bruck has now appeared in

this matter and has answered Plaintiffs’ amended complaint. Accordingly, an Initial Pretrial

Conference pursuant to Rule 16 is scheduled for Monday, January 11, 2021, at 2:00 p.m. to

occur telephonically. At that time, the parties shall call the Court’s dedicated teleconference line

at (877) 402-9757, and enter Access Code 7938632, followed by the pound (#) key.

        Rule 16(a) Conference. The Court intends to engage in a meaningful discussion in order

to schedule an appropriate case management plan. The parties will be required to discuss at the

conference the subjects set forth in Rule 16(b) and (c) of the Federal Rules of Civil Procedure. In

particular, the parties should be prepared to address: (i) the scope of discovery as defined by

Rule 26(b)(1) as amended; (ii) whether phased discovery – that is, focusing on sources that are

easier and cheaper to produce before moving on to more difficult and expensive sources – is

appropriate; (iii) whether the parties anticipate the need for a protocol concerning electronically
       Case 1:19-cv-01257-ALC-SN Document 113 Filed 12/23/20 Page 2 of 2




stored information (ESI); (iv) whether a protective order is necessary or appropriate; and (v)

whether issues related to the attorney-client privilege are likely to be material and if an order

under Federal Rule of Evidence 502 is appropriate.

       Rule 26(f) Conference. In advance of the Rule 16 conference, counsel for the parties are

directed to confer to discuss the matters set forth in Rule 26(f) of the Federal Rules of Civil

Procedure. In order to promote a just, speedy and inexpensive resolution of this case, the parties

are further directed to read the Advisory Committee Notes from the 2015 Amendments to Rule

26. The parties shall comply with their Rule 26(a) initial disclosure obligations no later than 14

days after the parties’ Rule 26(f) conference.

       Proposed Scheduling Order. At least one week before the scheduled conference, the

parties are directed to complete the Civil Case Management Plan and Scheduling Order,

available at https://nysd.uscourts.gov/hon-sarah-netburn, and e-mail it to

Netburn_NYSDChambers@nysd.uscourts.gov. Counsel who disagree about the dates or other

terms of the proposed schedule, shall submit a joint letter briefly explaining the dispute.

SO ORDERED.




DATED:         December 23, 2020
               New York, New York




                                                  2
